PER CURIAM:
Fernando M. Smith, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge as adopted by the district court. See Smith v. Bureau of Prisons, No. CA-03-662-7SGW (W.D.Va. Oct. 25, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED